COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 Tenet Hospitals, Ltd., a Texas Limited                        No. 08-14-00087-CV
 Partnership, d/b/a Providence Memorial        §
 Hospital,                                                        Appeal from the
                                                §
                             Appellant’s,                   327th Judicial District Court
                                               §
 v.                                                              of El Paso, Texas
                                                §
 Esperanza Narah Garcia, Individually                         (TC# 2013-DCV-2809)
 ET AL,                                         §

                              Appellee’s,
                             State.           §
                                            ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                           '
July 31, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Hadley A. Huchton, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before July 31, 2014.

       IT IS SO ORDERED this 2nd day of July, 2014.

                                             PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.